Citation Nr: 1550839	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-00 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the right knee, status post medial meniscectomy and repair of the anterior cruciate ligament (ACL), with scars, prior to October 20, 2009.  

2.  Entitlement to a rating in excess of 30 percent for degenerative arthritis of the right knee, status post medial meniscectomy and repair of the ACL, with scars, from October 20, 2009 to September 14, 2010.  

3.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the right knee, status post medial meniscectomy and repair of the ACL, with scars, since September 15, 2010.  

4.  Entitlement to a total disability rating  based in individual unemployability due to service-connected disabilities (TDIUU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1991 and again from June 2002 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  The appeal now lies before the Atlanta, Georgia RO.  

In a February 2015 Board decision, the Board denied a rating in excess of 20 percent for the service-connected right knee disability  prior to October 20, 2009, and from September 15, 2010.  An increased combined 30 percent rating was assigned from October 20, 2009 until September 14, 2010.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).   

In September 2015, the Court issued an order approving a Joint Motion for Partial Remand of the parties to vacate the Board's decision regarding the issues of staged ratings for degenerative arthritis of the right knee, status post medial meniscectomy and repair of the ACL with scars, and to remand those issues back to the Board, consistent with the terms of the Joint Motion for Partial Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Further development is necessary prior to final adjudication of the claims on appeal.   

At the outset, it is important to note that in the September 2015 Joint Motion for Partial Remand, it was determined that the Board erred in failing to address a potential inconsistency within the Board's decision when, on the one hand, the Board denied referral for extraschedular consideration of the Veteran's degenerative arthritis of the right knee claims and, on the other hand, remanded the issue of entitlement to a total rating based upon individual unemployability based on service-connected disabilities (TDIU), to obtain a medical opinion on the issue of employability with regard to the same disability.  See Brambley v. Principi, 17 Vet. App. 20 (2003).  In this case, the Board partially increased the Veteran's rating for degenerative arthritis of the right knee, but further found referral for extraschedular consideration unwarranted, given the evidence.  In the same decision, the Board remanded a TDIU claim (which was not before the Court) to obtain additional evidence, to include a VA vocational rehabilitation counselor's opinion as to whether the Veteran's service-connected disabilities, which included the right knee disability, precluded feasible employment.  The Court found it premature for the Board to decline extraschedular consideration where the record was found to be significantly incomplete in a number of relevant areas probative to employability.  Therefore, it was determined that the Board should consider the potentially relevant evidence obtained in the development of the TDIU issue, to include the VA vocational rehabilitation counselor's opinion, prior to making a determination as to whether referral for extraschedular consideration is warranted in the rating issues of degenerative arthritis of the right knee.  

Also, the Joint Motion for Partial Remand pointed out that the Board erred by not addressing the collective impact of disabilities or providing adequate reasons and bases as to why a combined effects analysis did not apply, pursuant to Johnson v, McDonald, 762 F.3d 1362 (Fed. Circ. 2014).

The Board finds that the TDIU issue, which was remanded by the Board in February 2015 is inextricably intertwined with the increased rating issues remanded by the Court.  Accordingly, the Board directs development and readjudication of this issue herein.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Obtain a VA vocational rehabilitation counselor's opinion as to whether the Veteran could feasibly obtain a job given his education, job history, and service-connected disabilities, specifically in this case to include the right knee disability, as directed in the Board's February 2015 remand of the TDIU issue.  

3.  Following completion of the above and any other development deemed warranted, to include additional VA examination if necessary, the AOJ should consider whether the case should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration of any issues on appeal.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

